Citation Nr: 0216839	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-03 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White 
River Junction, Vermont


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The service member performed unverified service during the 
Korean War era.  He died in September 2001.  The appellant 
is his widow.

This appeal arises from an October 2001 decision entered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont.

REMAND

Under the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), several fundamental 
changes in the law were made with respect to VA's 
adjudication process which impact on the appellant's claim 
of entitlement to burial benefits.  Alas, these procedures 
were not followed by the RO at the time of the decision 
denying burial benefits.  As such further development is in 
order. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In this regard, the Board notes that if a veteran dies as a 
result of a service-connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transporting the body to the 
place of burial.  38 U.S.C.A. § 2307 (West 1991); 38 C.F.R. 
§§ 3.1600-3.1610 (2002).  If a veteran's death is not 
service- connected, an amount may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  38 U.S.C.A. § 
2302 (West 1991); 38 C.F.R. § 3.1600(b) .

If the veteran's death is not service-connected, entitlement 
to payment of burial expenses may be established if: 1) at 
the time of death the veteran was in receipt of pension or 
compensation; or 2) the veteran had an original or reopened 
compensation or pension claim pending at the time of death 
and there is sufficient evidence of record on the date of 
the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death; or 3) the deceased was a veteran of any war 
or was discharged or released from active service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a 
political subdivision of a State).  Id.

Burial benefits are also payable if a veteran dies from 
nonservice-connected causes while properly hospitalized by 
VA.  For burial allowance purposes, the term "hospitalized 
by VA" means authorized admission to a VA facility for 
hospital, nursing home, or domiciliary care; authorized 
admission (transfer) to a non-VA facility for hospital care 
under the authority of 38 U.S.C. § 1703 (West 1991 & Supp. 
2002) (pertaining to non-VA facilities which have contracted 
with VA to furnish hospital care or medical services); 
authorized admission (transfer) to a nursing home for 
nursing home care at the expense of the United States; or 
authorized admission (transfer) to a State nursing home for 
nursing home care with respect to which payment is 
authorized under law.  38 C.F.R. § 2303(a)(2); 38 C.F.R. § 
3.1600(c).  The term "VA facility" means facilities over 
which VA has direct jurisdiction; government facilities for 
which VA contracts; and public or private facilities at 
which VA provides recreational activities for patients.  38 
U.S.C.A. § 1701(3) (West 1991).  When a veteran while 
traveling under proper prior authorization and at VA expense 
to or from a specified place for the purpose of examination, 
treatment, or care dies enroute, burial, funeral, plot, 
interment, and transportation expenses will be allowed as 
though death occurred while properly hospitalized by VA.  38 
C.F.R. § 3.1605.

Significantly, however, in Aguilar v. Derwinski, 2 Vet. App. 
21 (1991), the United States Court of Appeals for Veterans 
Claims (Court) held that before becoming entitled to 
"status" as a claimant for VA benefits, an appellant must 
first demonstrate by a preponderance of the evidence (1) 
that he or she is a "veteran," or (2) "veteran" status for 
the person upon whose military service the claim for VA 
benefits is predicated.  Only after predicate status is 
established does a claimant come under the aegis offered by 
Title 38 to "veterans."  The Court has held that under 38 
U.S.C.A. § 301(b) (West 1991), it is clear that "the purpose 
of the [VA] is to administer the laws providing benefits and 
other services to veterans and the dependents and the 
beneficiaries of veterans."  Laruan v. West, 11 Vet. App. 
80, 85 (1998).  Thus, unless a claimant first carries the 
initial burden of establishing status as a veteran or 
veteran status for the person upon whose military service 
the desired benefits are predicated, the laws and the 
resources of the VA are not applicable or available.  Id.

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994).  That has not been done in 
this case.  

Further, a "spouse" of a veteran seeking VA benefits must 
submit appropriate evidence of marital status to a veteran 
before applying for such benefits.  38 C.F.R. § 3.205 
(2002).  A spouse who fails to submit such evidence never 
attains the status of a claimant.  Sandoval v. Brown, 7 Vet. 
App. 7, 9 (1994), citing Aguilar.  The term "spouse" means a 
person of the opposite sex who is a wife or husband.  The 
term "wife" means a person whose marriage to the veteran 
meets the requirements of 38 C.F.R. §§ 3.1(j), 3.50 (2002).

A "surviving spouse" is a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) (2002) and who was the spouse at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of the marriage to the date of the veteran's 
death, except where due to the misconduct of, or procured 
by, the veteran without fault of the spouse, and except as 
provided, has not remarried or has not since the death of 
the veteran and after September 19, 1962, lived with another 
person of the opposite sex and held him or herself out 
openly to the public as the spouse of such other person.  38 
C.F.R. § 3.50(b).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  See also Badua v. 
Brown, 5 Vet. App. 472, 474 (1993).  Under 38 C.F.R. § 
3.205(a), the existence of a marriage may be established by 
a copy of the public record of marriage, certified or 
attested, or by an abstract of the public record, containing 
sufficient data to identify the parties, the date and place 
of marriage, and the number of prior marriages by either 
party if shown on the official record, issued by the officer 
having custody of the record or one authorized to act for 
such officer bearing the seal of such officer, or otherwise 
properly identified, or a certified copy of the church 
record of marriage.

Accordingly, as "jurisdiction does indeed matter and it is 
not 'harmless' when ... VA during the claims adjudication 
process fails to address threshold issues," McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993); and as "[a] 
jurisdictional matter may be raised at any stage" of a 
proceeding, AB v. Brown, 6 Vet. App. 35, 37 (1995) quoting 
Phillips v. General Servs. Admin., 924 F.2d 1577, 1579 
(Fed.Cir. 1991), further development is required.

Additionally, the Board notes that the service member's 
service medical records and VA medical records are not of 
record.  It was noted that at the time of his death, he had 
a pending claim of entitlement to service connection, and an 
assertion has been presented that the service member was 
discharged for reasons relating to a disability incurred in-
service.  Hence, these records are government records and 
fall under the heightened standard for such records under 
the Veterans Claims Assistance Act of 2000.

Accordingly, this case is remanded to the RO for the 
following actions:

1. The RO should contact the appellant 
and afford her the opportunity to 
identify or submit any additional 
pertinent evidence in support of her 
claim, to include evidence of the 
service member's military service and 
discharge, and verification of their 
marriage.  Thereafter, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources, to 
include verification of the service 
member's military service, service 
medical records, and any identified VA 
medical records.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO 
with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.  The RO is 
reminded that under the Veterans Claims 
Assistance Act of 2000 efforts to secure 
government records must continue until 
it is reasonably certain that the 
records do not exist or that further 
efforts would be futile.

2. Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
appellant and her representative.  After 
the appellant and her representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




